13-4620
         Nague v. Holder
                                                                                       BIA
                                                                                    Burr, IJ
                                                                               A079 113 317
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 10th day of April, two thousand fifteen.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                     Chief Judge,
 9                DENNY CHIN,
10                RAYMOND J. LOHIER, JR.,
11                     Circuit Judges.
12       _____________________________________
13
14       FELIX KPLOHI NAGUE,
15                Petitioner,
16
17                         v.                                   13-4620
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Joshua E. Bardavid, New York, NY.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; John S. Hogan, Senior
28                                     Litigation Counsel; David H.
29                                     Wetmore, Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Felix Kplohi Nague, a native and citizen of

 6   the Ivory Coast, seeks review of a November 14, 2013,

 7   decision of the BIA, affirming the October 12, 2011,

 8   decision of an Immigration Judge (“IJ”), denying withholding

 9   of removal and relief under the Convention Against Torture

10   (“CAT”).     In re Felix Kplohi Nague, No. A079 113 317 (B.I.A.

11   Nov. 14, 2013), aff’g No. A079 113 317 (Immig. Ct. N.Y. City

12   Oct. 12, 2011).    We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we review the

15   IJ’s decision as modified by the BIA, i.e., minus the basis

16   for denying relief that the BIA expressly declined to

17   consider (the pretermission of asylum).     See Xue Hong Yang

18   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005);

19   Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

20   applicable standards of review are well established.     See 8

21   U.S.C. § 1252(b)(4); Yanqin Weng v. Holder, 562 F.3d 510,

22   513 (2d Cir. 2009).

23       For applications such as Nague’s, which are governed by

                                     2
 1   the REAL ID Act, “[t]he testimony of the applicant may be

 2   sufficient to sustain the applicant’s burden without

 3   corroboration, but only if the applicant satisfies the trier

 4   of fact that the applicant’s testimony is credible, is

 5   persuasive, and refers to specific facts sufficient to

 6   demonstrate that the applicant is a refugee.”   8 U.S.C.

 7   § 1158(b)(1)(B)(ii).   Contrary to Nague’s assertions, the

 8   agency did not err in finding that his testimony was

 9   insufficiently “persuasive” and “specific” to sustain his

10   burden of proof without corroboration.    Nague had not been

11   to the Ivory Coast in approximately fourteen years, he had

12   no first-hand knowledge of the harm that befell his

13   brothers, and he did not assert past persecution or a

14   specific, current threat to his safety.    See Jian Hui Shao

15   v. Mukasey, 546 F.3d 138, 162 (2d Cir. 2008) (observing that

16   while “credible testimony was sufficient to demonstrate a

17   genuine subjective fear of future persecution, more was

18   needed to demonstrate the objective reasonableness of that

19   fear”); Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir.

20   2005) (holding that “[i]n the absence of solid support in

21   the record for [an applicant’s] assertion that he will be

22   [persecuted], his fear is speculative at best”).


                                   3
 1       Nague also argues that the agency erred by failing to

 2   specifically identify the type of corroborating evidence

 3   that was missing.   His argument is not supported by the

 4   record: the agency noted that Nague failed to submit any

 5   proof of his membership in the Rally of the Republicans

 6   (“RDR”), such as a membership card or a witness to testify

 7   to his membership, or any evidence corroborating his older

 8   brother’s cause of death, such as a witness or a letter from

 9   someone with personal knowledge.

10       The agency also did not err in finding that additional

11   corroborating evidence was reasonably available.     Nague

12   argued that:   (1) his friends were unable to obtain his RDR

13   membership card in the Ivory Coast because the situation in

14   that country is unstable; (2) he had trouble obtaining

15   documents from his family; and (3) he did not have

16   sufficient time to obtain evidence.   The agency reasonably

17   rejected these explanations because Nague could have

18   obtained evidence that he has been an RDR member in the

19   United States since 1997, he was able to obtain his

20   brother’s death certificate from someone in the Ivory Coast,

21   and he had more than two years to gather evidence for his

22   hearing.   See 8 U.S.C. § 1252(b)(4)(D) (“No court shall


                                   4
 1   reverse a determination made by a trier of fact with respect

 2   to the availability of corroborating evidence . . . [unless]

 3   a reasonable trier of fact is compelled to conclude that

 4   such corroborating evidence is unavailable.”).

 5       Lastly, Nague has not shown that the agency ignored his

 6   background evidence.    Nague faults the IJ’s decision for

 7   failing to explicitly mention the State Department’s Country

 8   Report.   The agency, however, is not required to “expressly

 9   parse or refute on the record each individual argument or

10   piece of evidence offered by the petitioner.”     Zhi Yun Gao

11   v. Mukasey, 508 F.3d 86, 87 (2d Cir. 2007) (internal

12   quotation marks omitted).    In any event, given Nague’s

13   failure to submit any evidence corroborating his RDR

14   membership, the IJ’s failure to explicitly discuss the

15   Country Report does not compellingly suggest that material

16   evidence was ignored.    See Xiao Ji Chen v. U.S. Dep’t of

17   Justice, 471 F.3d 315, 337 n.17 (2d Cir. 2006).

18       For the foregoing reasons, the petition for review is

19   DENIED.   As we have completed our review, any stay of

20   removal that the Court previously granted in this petition

21   is VACATED, and any pending motion for a stay of removal in

22   this petition is DISMISSED as moot.    Any pending request for

23   oral argument in this petition is DENIED in accordance with
                                    5
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5
6
7




                                   6